—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 21, 1999, convicting him of robbery in the first degree (eight counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People established probable cause for his arrest. Therefore, that branch of his motion which was to suppress identification testimony as the product of an illegal arrest was properly denied (see, People v Garcia, 284 AD2d 479 [decided herewith]). The defendant’s contention that the Supreme Court’s denial of his request for new assigned counsel violated his constitutional rights is without merit (see, People v Garcia, 284 AD2d 479 [decided herewith]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.